Citation Nr: 0302386	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cirsoid hemangioma involving the left ear, face, neck, and 
external carotid system.  

(The underlying issue of entitlement to service connection 
for cirsoid hemangioma involving the left ear, face, neck, 
and external carotid system, and the issue of entitlement to 
an increased (compensable) rating for service-connected 
hepatitis, will be the subjects of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	John F. Runcie, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1952 
to September 1956.  

This matter comes before the Board on appeal of an August 
1999 rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Detroit, Michigan.  

The decision set out below grants an application to reopen a 
previously denied claim of service connection.  The Board is 
undertaking additional development on the underlying issue of 
entitlement to service connection for cirsoid hemangioma 
involving the left ear, face, neck, and external carotid 
system, and also on the issue of entitlement to an increased 
(compensable) rating for service-connected hepatitis.  This 
is done pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  In June 1997, the RO denied service connection for 
cirsoid hemangioma involving the left ear, face, neck, and 
external carotid system on the basis that the evidence was 
insufficient to reopen a claim which had been previously 
denied.  The appellant was provided notice of the decision 
and his appellate rights.  He did not file a Notice of 
Disagreement (NOD).  

2.  Evidence received since the June 1997 rating action 
includes a private medical statement from J.H.B., M.D., dated 
in October 2000, records from the Social Security 
Administration (SSA), from April 1985 to August 1990, and 
hearing testimony.   

3.  This evidence, specifically the October 2000 statement 
from Dr. J.H.B., bears directly and substantially upon the 
subject matter now under consideration and when considered 
alone or together will all of the evidence, both old and new, 
has significant effect.  


CONCLUSIONS OF LAW

1.  A June 1997 denial of the appellant's application to 
reopen a claim of service connection for cirsoid hemangioma 
involving the left ear, face, neck, and external carotid 
system is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).

2.  The evidence received since the June 1997 rating decision 
is new and material; the claim for this benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b).  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to entry.  38 U.S.C.A. §§ 1111, 1153.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §§ 1137, 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

VA regulations provide that congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation governing awards of service connection and awards 
of compensation benefits.  38 C.F.R. § 4.9 (2002).  However, 
service connection may be granted for a congenital or 
developmental disease.  VAOPGCPREC 82-90 (1990).

In June 1997, the RO denied an application to reopen a claim 
of service connection for cirsoid hemangioma involving the 
left ear, face, neck, and external carotid system.  The 
appellant was provided notice of the decision and of his 
appellate rights.  He did not file a NOD.  Therefore, the 
June 1997 rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2002).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001).)

The appellant's original claim of service connection for 
cirsoid hemangioma involving the left ear, face, neck, and 
external carotid system was denied by the RO in a September 
1962 rating action on the basis that the appellant's cirsoid 
hemangioma was not related to his period of active military 
service.  In a November 1977 decision, the Board denied the 
appellant's claim for service connection for cirsoid 
hemangioma involving the left ear, face, neck, and external 
carotid system on the basis that the recently submitted 
evidence was insufficient to reopen the original claim, and 
that a cirsoid hemangioma was a developmental disorder and 
was not a compensable disability within the meaning of 
applicable legislation pertaining to compensation benefits.  
The Board also concluded that the cirsoid hemangioma 
involving the left external ear, face, neck, and external 
carotid system was not aggravated by active military service.  
As previously stated, the most recent final denial was a June 
1997 rating decision where the RO denied a claim to reopen.  

The evidence of record prior to the June 1997 rating action 
includes the appellant's service medical records, private 
medical treatment records from R.C.B., M.D., dated from 
November 1960 to July 1962, a Hospital Summary from the VA 
Hospital (VAH) in Ann, Arbor, Michigan, showing that the 
appellant was hospitalized from July to August 1962, an 
addendum to the Ann Arbor VAH Hospital Summary, showing that 
the appellant was hospitalized from August to September 1962, 
private medical records from the University of Michigan-
University Hospital, dated from September to December 1963, a 
private medical statement from A.L.K., M.D., Department of 
General Surgery at the University of Michigan-University 
Hospital, dated in October 1963, an affidavit from Mr. 
J.C.H., dated in February 1976, private medical records from 
the Michigan Capital Medical Center, dated from December 1995 
to August 1996, lay statements, and hearing testimony.  

The appellant's service medical records show that in 
September 1952, the appellant underwent an entry examination.  
At that time, the appellant's face, neck, and ears were 
clinically evaluated as "normal."  The records reflect that 
in February and March 1954, the appellant was treated for 
complaints of a right earache.  Upon physical examination, 
the appellant's left ear was clear.  The impression was of 
early acute right ear otitis media.  According to the 
records, in January 1955, the appellant sought treatment for 
complaints of a left earache.  The physical examination of 
the ear was negative.  In August 1956, the appellant 
underwent a separation examination.  At that time, the 
appellant's face, neck, and ears were clinically evaluated as 
"normal."  It was noted that the appellant had a history of 
pain and swelling in the left ear, with a full recovery and 
no complications or sequelae.  

A Hospital Summary from the Ann Arbor VAH shows that the 
appellant was hospitalized from July to August 1962, and an 
addendum to the Ann Arbor VAH Hospital Summary shows that the 
appellant was hospitalized from August to September 1962.  
Upon the appellant's initial admission in July 1962, it was 
noted that he had a cirsoid aneurysm of the left ear which 
had been symptomatic since 1953 and enlarged since 1956.  
According to the summary, the appellant first noted an 
abnormality in his left ear in 1953 when he was in the army.  
The appellant stated that upon exposure to cold air, his 
right ear would become cold and his left ear would remain 
warm.  He indicated that in 1956, he first noted a distention 
of the veins about his left ear.  According to the appellant, 
there were gradual enlargements of the aneurysm and he 
started to notice a buzzing sound in his ear.  In 1960, the 
appellant suffered a spontaneous rupture of the vessels in 
the superior helix of the left ear.  There was severe 
hemorrhage, and he was hospitalized and underwent ligation of 
the external carotid artery.  Although the operation was 
successful, the appellant later developed several more 
dilated vessels in the inferior aspect of the auricle and 
posterior to the ear.  According to the summary, the 
appellant was admitted for treatment.  While he was 
hospitalized, he underwent three stages of multiple ligation 
and excision of arterial venous fistula involving the left 
external carotid system, left face, ear, and neck.  Upon his 
discharge in August 1962 and in September 1962, the diagnosis 
was cirsoid hemangioma involving the left external ear, face, 
neck, and external carotid system.  

In November 1973, the appellant submitted multiple lay 
statements.  The statements supported his contention that 
prior to his entrance into the military, he did not have any 
physical impairments or disfigurations.  

In November 1973, the RO received a private medical statement 
from Dr. A.L.K., Department of General Surgery at the 
University of Michigan-University Hospital, dated in October 
1963.  In the statement, Dr. K. indicated that during the 
appellant's recent hospitalization, from September to October 
1963, the appellant's diagnosis was a cavernous hemangioma of 
the left external ear.  Dr. K. stated that the appellant was 
admitted because of recurrent hemangioma of the left external 
ear which began after trauma in 1953.  Dr. K. noted that 
"the onset of the injury, the appellant's ear became hot and 
caused a stinging sensation which resided [sic] spontaneously 
in a few days."  The appellant had persistent swelling until 
1961 when a three-stage vessel ligation was performed which 
decreased the swelling and warmth present in the ear until 
that time.  According to Dr. K., in the previous six months, 
the ear had increased in size and the appellant was admitted 
in October 1963 for local excision of the left auricle.  

In March 1976, the RO received an affidavit from Mr. J.C.H., 
dated in February 1976.  In the affidavit, Mr. H. stated that 
he served with the appellant in the military and that he 
remembered that the appellant had problems with his ear.  
According to Mr. H., the appellant's ear was swollen and 
inflamed, like a boxer's ear.  Mr. H. indicated that the 
appellant injured his ear and had received treatment from a 
medic.

In June 1976, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he participated in judo training.  (Transcript (T.) 
at page (pg.) 5).  The appellant stated that during judo 
training, he sustained a blow to his left ear.  (Id.)  He 
noted that there was swelling which initially resolved, but 
later returned intermittently.  (Id.).  The appellant 
reported that following his separation, he continued to have 
swelling and that subsequently, he had to have his left ear 
amputated.  (T. at pg. 6).  

In September 1977, the appellant had a hearing at the Central 
Office in Washington, D.C.  The appellant testified that 
prior to service, he did not have any problems with his left 
ear.  (T. at pg. 16).  The appellant reported that during 
service, he took a judo training class and was hit on the 
left side of his head by a fellow serviceman with whom he was 
paired.  (T. at pg. 7).  The appellant stated that he 
subsequently sought treatment from the medics for dizziness.  
(Id.).  He indicated that following the injury, his left ear 
would swell and he was given ice packs from the medics.  (T. 
at pages (pgs.) 8 & 9).  According to the appellant, 
following his discharge, veins in his left ear started 
"busting."  (T. at pg. 16).  He testified that he underwent 
numerous operations and finally had to have his left ear 
amputated.  (T. at pgs. 17 & 18).  

At the appellant's September 1977 hearing, the appellant 
submitted private medical treatment records from Dr. R.C.B., 
dated from November 1960 to July 1962.  The records include a 
medical statement from W.J.F., M.D., Chief, Surgical Service 
at the Ann Arbor VAH, dated in September 1962.  In the 
statement, Dr. F. indicated that it was his opinion that the 
appellant had a congenital cirsoid aneurysm of the ear which 
was excised with multiple staged procedures.  Dr. F. stated 
that at present, it appeared that the appellant's problem was 
solved and there seemed to be no evidence of residual 
aneurysm.  The records from Dr. B. also include an x-ray 
report and an Operative Note, both from the Edward W. Sparrow 
Hospital and dated in November 1960.  The November 1960 x-ray 
report reflects that at that time, the appellant had a 
cerebral arteriogram taken which was interpreted as showing a 
large aneurysm, with main source of supply from the internal 
carotid artery, located in the extra cranial region, about 
the left ear.  The November 1960 Operative Note shows that at 
that time, the appellant underwent a dissection of the 
carotid sheath, with ligation of the external carotid artery 
in the neck for control of bleeding from a large cirsoid 
hemangioma of the left ear, face, and neck.  The post-
operative diagnosis was cirsoid aneurysm, external carotid 
circulation on the left, primarily involving the left ear.  

In March 1981, the RO received private medical records from 
the University of Michigan-University Hospital, from 
September to December 1963.  The records include an Operative 
Note, dated in October 1963, which shows that at that time, 
the appellant underwent an amputation of the lateral portion 
of the left external ear.  The postoperative diagnosis was 
hypertrophy of the left external ear.  

In May 1997, the RO received private medical records from the 
Michigan Capital Medical Center, from December 1995 to August 
1996.  The records are negative for any complaints or 
findings of a left external ear condition.  

In May 1997, the appellant submitted a statement from Ms. 
M.V.R., his ex-wife.  In the statement, Ms. R. indicated that 
she had known the appellant since 1958 and that he had had 
continuous problems with left ear swelling.  

Evidence received by the RO subsequent to the June 1997 
rating action consists of a private medical statement from 
Dr. J.H.B., dated in October 2000, medical records from the 
SSA, and hearing testimony.  

In October 2000, the RO received a private medical statement 
from Dr. J.H.B., Otolaryngology-Head and Neck Surgery, dated 
in October 2000.  In the statement, Dr. B. indicated that Mr. 
J.R., the appellant's representative from the SixtyPlus, 
Inc., ElderLaw Clinic, had requested that he review the 
appellant's medical records, which included the medical 
records from when the appellant was in the military from 
September 1952 to August 1956, the medical records regarding 
the treatment of the aneurysm involving his left neck and 
left ear at the VA hospital, and the treatment at the 
University of Michigan Hospital at which time an amputation 
of the left auricle was performed.  Dr. B. stated that, 
according to the history provided to him by Mr. R., the 
appellant was injured in 1953 on active duty in the Air Force 
during an air police self-defense training exercise, at which 
time he was struck in and about the left ear by a rifle butt.  
Dr. B. reported that the veteran's enlistment physical 
examination, dated in September 1952, made no mention of any 
deformity of the left ear.  The records showed that in 
January 1955, the appellant was seen for a left earache.  The 
separation examination also made no mention of any deformity 
of the left ear.  However, it was noted that there was a 
"history of pain and swelling in the left ear, full 
recovery, no complications or sequelae."  

In Dr. B.'s October 2000 statement, Dr. B. indicated that in 
1956, the appellant started to notice some persistent 
swelling involving his left ear and an arteriogram, dated in 
November 1960, revealed a large arterial aneurysm in the 
periauricular region on the left.  Ligation of the external 
carotid artery was performed with additional ligation of 
vessels behind the left ear and ligation of the aneurysmal 
bleb of the left ear.  In July and August 1962, the appellant 
had further surgery at the VA hospital, but the left ear 
gradually increased in size and he subsequently developed 
ulceration of the skin of the left auricle.  The appellant 
was hospitalized at the University of Michigan-University 
Hospital in October 1963 and a left auriculectomy was 
performed.  Dr. B. stated that it was his opinion, to a 
degree of medical probability, that the large arterial 
aneurysm which was first discovered in November 1960 and 
which was partially controlled by four subsequent operations 
in attempts to ligate the aneurysm and feeding blood vessels 
that ultimately led to an amputation of the left auricle in 
1963, was the direct result of blunt trauma that the 
appellant sustained in a training accident which occurred 
while he was on active duty in the Air Force in 1953.  Dr. B. 
noted that he based his opinion on the fact that there was no 
other history of any trauma to the region of the left neck or 
ear, nor was there any medical evidence or history to suggest 
that the aneurysm could have been of a congenital origin.  

In December 2000, the RO received records from the SSA, from 
April 1985 to August 1990.  The records include medical 
records which note the appellant's history of a left 
auriculectomy, and show that he was receiving SSA disability 
benefits for an unrelated disorder.  

In September 2002, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant testified that during service, he 
participated in a training exercise and was hit in the left 
side of his head by the butt of a gun.  (T. at pg. 8).  The 
appellant stated that after the injury, his left ear swelled.  
(Id.).  He indicated that although the swelling initially 
resolved, it reappeared approximately every six months.  (T. 
at pgs. 8 & 9). 

The Board has reviewed the evidence since the June 1997 
rating action and has determined that the private medical 
statement from Dr. J.H.B., dated in October 2000, is both 
"new and material."  38 C.F.R. § 3.156.  The October 2000 
private medical statement is "new" in that it was not of 
record at the time of the RO's denial in June 1997.  
Moreover, the statement is "material" because it is 
probative of the issue at hand, which is whether the 
appellant's cirsoid hemangioma involving the left ear, face, 
neck, and external carotid system was incurred in or 
aggravated by active service.  In the private medical 
statement from Dr. B., Dr. B. stated that it was his opinion, 
to a degree of medical probability, that the large arterial 
aneurysm which was first discovered in November 1960 and 
which was partially controlled by four subsequent operations, 
but ultimately led to an amputation of the left auricle in 
1963, was the direct result of blunt trauma that the 
appellant sustained in a training accident which occurred 
while he was on active duty in the Air Force in 1953.  Dr. B. 
further noted that he based his opinion on the fact that 
there was no other history of any trauma to the region on the 
left neck or ear, nor was there any medical evidence or 
history to suggest that the aneurysm could have been of a 
congenital origin.   

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Thus, 
in light of the above, it is the Board's determination that 
the October 2000 private medical statement from Dr. B. is 
both "new and material."  Such a nexus opinion was not 
previously of record and as such, it tends to support the 
appellant's claim in a manner not previously shown.  
Accordingly, the appellant's claim for service connection for 
cirsoid hemangioma involving the left ear, face, neck, and 
external carotid system is reopened.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the appellant's appeal.  The Act 
imposed certain notification requirements and clarified VA's 
duty to assist claimants in developing evidence pertinent to 
their claims.  The Act also eliminated the previous 
requirement that a claim be well grounded before VA's duty to 
assist arose.  In this regard, it should be pointed out that 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  In the appellant's case, the Board has granted 
the application to reopen.  Consequently, because further 
development will be undertaken on the underlying claim of 
service connection, the appellant is not prejudiced by the 
instant decision.




								(Continued on next 
page)


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for cirsoid 
hemangioma involving the left ear, face, neck, and external 
carotid system; to this extent, the appeal is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

